Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 1 of 60 Page ID
                                 #:2777




                   EXHIBIT 1
         Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 2 of 60 Page ID
                                          #:2778

Crisp, Kevin

From:                              Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent:                              Tuesday, April 27, 2021 11:07 PM
To:                                Crisp, Kevin; Amiad Kushner; Michael Stolper; Andrew Sklar; Kevin Hughes; Claudia
                                   Varner; Nathaniel Francis
Cc:                                Goldman, Jeffrey M.; Grochow, Lauren; Ladner, Matthew; George, Paul B.; Kessel, Alan J.
Subject:                           RE: Summary Judgment Motion



EXTERNAL SENDER

Kevin,

We respectively disagree with every statement you make you in your below email. You will receive our ex parte papers
before midnight, April 27, 2021 (PST). In other words, imminently.

Regards,

-Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the
addressee(s) and may contain confidential and/or privileged information and may be legally protected from disclosure. If
you are not the intended recipient of this message or their agent, or if this message has been addressed to you in error,
please immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
attachments is strictly prohibited.
保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即通知寄信
人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Crisp, Kevin <Kevin.Crisp@Troutman.com>
Sent: Tuesday, April 27, 2021 8:37 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Amiad Kushner <akushner@seidenlawgroup.com>; Michael
Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>; Claudia Varner <cvarner@seidenlawgroup.com>; Nathaniel Francis
<nfrancis@seidenlawgroup.com>
Cc: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>;
                                                            1

                                                                                          Exhibit 1, Page 7
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 3 of 60 Page ID
                                         #:2779
Ladner, Matthew <Matthew.Ladner@Troutman.com>; George, Paul B. <GeorgeP@LanePowell.com>; Kessel, Alan J.
<Alan.Kessel@Troutman.com>
Subject: RE: Summary Judgment Motion

Jake,

We are extremely disappointed that, for the fourth time in just the past month, you have given ex parte
notice late in the day on an issue for which there simply is no emergency, at least none that is not of your own
making. We will oppose on the grounds detailed below as well as the grounds that there is no emergency. We
will also ask the court to enter sanctions for your repeated violations of the ex parte rules. Your serial abuse of
those rules must be stopped.

Please advise as to when we can expect to receive your ex parte papers.

Regards,

Kevin

From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Tuesday, April 27, 2021 5:26 PM
To: Crisp, Kevin <Kevin.Crisp@Troutman.com>; Amiad Kushner <akushner@seidenlawgroup.com>; Michael Stolper
<mstolper@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>; Claudia Varner <cvarner@seidenlawgroup.com>; Nathaniel Francis
<nfrancis@seidenlawgroup.com>
Cc: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>;
Ladner, Matthew <Matthew.Ladner@Troutman.com>; George, Paul B. <GeorgeP@LanePowell.com>; Kessel, Alan J.
<Alan.Kessel@Troutman.com>
Subject: RE: Summary Judgment Motion

EXTERNAL SENDER

Counsel,

In light of your refusing to enter into a stipulation with us concerning an extension of time for Plaintiff to respond to
Defendants’ motion for summary judgment (ECF 131), we write to provide you with notice pursuant to Local Rule 7-19
that Plaintiff intends to file an ex parte application seeking an extension of time to respond. The grounds for this ex
parte application will be those set forth in our below email from earlier today.

Will you object to this ex parte application?

If you do, pursuant to Local Rule 7-19, you have until 3PM the following business day to file your opposition.

Regards,

-Jake



From: Crisp, Kevin <Kevin.Crisp@Troutman.com>
Sent: Tuesday, April 27, 2021 7:43 PM
To: Amiad Kushner <akushner@seidenlawgroup.com>; Michael Stolper <mstolper@seidenlawgroup.com>; Andrew Sklar
<asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>; Claudia Varner
<cvarner@seidenlawgroup.com>; Nathaniel Francis <nfrancis@seidenlawgroup.com>; Jake Nachmani

                                                             2

                                                                                           Exhibit 1, Page 8
      Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 4 of 60 Page ID
                                       #:2780
<jnachmani@seidenlawgroup.com>
Cc: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>;
Ladner, Matthew <Matthew.Ladner@Troutman.com>; George, Paul B. <GeorgeP@LanePowell.com>; Kessel, Alan J.
<Alan.Kessel@Troutman.com>
Subject: RE: Summary Judgment Motion

Hi Amiad,

We cannot stipulate as you request for several reasons.

First, Plaintiff’s May 3, 2021 opposition deadline is set by Local Rule 7-9, and that deadline cannot be altered
absent a court order. C. D. Cal. L.R. 6-1, 7-1.

Second, the deadline cannot be delayed given that, as things currently stand, it is already set based on the
May 24, 2021 hearing date, which because the court is dark on May 31, 2021, is the court’s last available
hearing date before trial, and therefore cannot be continued. Worse, your demand that the opposition be due
no earlier than May 13, 2021 would require setting hearing on summary judgment, at the earliest, on June 8
,2021, which is the first day of trial. This is obviously unworkable and would transform summary judgment into
a large waste of the parties’ and the court’s time and resources, and—as explained below—would do so for no
good reason.

Third, there is no good cause to alter the currently mandated schedule. The pending motion to dismiss is
irrelevant to the summary judgment. Indeed, while your email vaguely references the motion to dismiss,
nowhere does it explain why that is relevant to the summary judgment. Nor are we aware of any such reason,
especially given they address wholly separate claims—specifically, your motion to dismiss concerns
Defendants’ counterclaims while the summary judgment concerns Plaintiff’s claims. Regardless, they are both
pending before the same judge, so there is be nor risk of inconsistent orders. To the extent they concern
similar legal issues, if anything, that should only serve to make drafting your opposition that much easier.

Your vague demand that document production and depositions be completed similarly holds no weight. That’s
because, as is evident on the summary judgment motion’s face, there is no outstanding discovery whatsoever
that could even conceivably be relevant to the clear reasons set forth in the motion as to why judgment should
be granted as a matter of law.

In particular, controlling California state and federal law bar Plaintiff—Defendants’ former in-house counsel—
from pursuing a claim for wrongful termination where, as here, prosecution of that cause of action necessitates
the disclosure of Defendants’ privileged information. See, e.g., General Dynamics, Corp. v. Super. Ct., 7 Cal.
4th 1164, 1190 (1994). As manifest by the claims in Plaintiffs’ complaint as well as his pilfering of Defendants’
privileged and confidential documents and information and subsequent use of same not only to draft that
complaint but also to prosecute it, it is undisputed that Plaintiff’s wrongful termination claim necessitates such
an impermissible disclosure. In fact, the assertion in your email below that, in order to answer the summary
judgment motion, you must first receive such privileged information only further proves the point. The law thus
mandates the claim’s dismissal.

Further, the motion’s defenses to Plaintiff’s breach of contract claim relate solely to Plaintiff’s failures to: (1)
advise Defendants in writing to seek and obtain independent counsel in connection with Plaintiffs’ negotiation
of a business deal with his own client; (2) inform Defendants of the actual and reasonably foreseeable adverse
consequences and material risks of that deal; (3) disclose to Defendants that he was negotiation the deal on
his own behalf and for his own benefit and that he was not advising Defendants or otherwise providing them
with the same legal advice he would have provided had Defendants been negotiating with a third party; (4)
disclose in writing to Defendants his conflict of interest and obtain written consent to same; and (5) negotiate
terms that were entirely fair and reasonable to his clients, Defendants. Under these undisputed facts,
controlling California state and federal law holds that Plaintiff’s contract is voidable and cannot be legally
enforced against Defendants, thus mandating judgment against Plaintiff on his breach of contract claim. See,
e.g., Cal. R. Prof. C. 3-300, 3-310, 4-200; N.Y. R. Prof. C. 1.5, 1.7, 1.8.
                                                         3

                                                                                      Exhibit 1, Page 9
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 5 of 60 Page ID
                                         #:2781

What’s more, contrary to the assertion in your email below, Judge Rosenbluth has not issued a ruling
regarding any privileged documents relating to the employment agreement. In fact, and as you well know,
Judge Rosenbluth’s stayed any order on privilege to allow the parties to limit the pleadings, after which she
would revisit the privilege issues, including to limit the scope of any waiver as appropriate under the now
limited pleadings. The pleadings were then so limited, and Judge Rosenbluth has set a hearing for April 29,
2021 to consider whether and how to limit any waiver.

At any rate, even assuming, arguendo, that Defendants had consulted with a lawyer, such evidence—if it even
existed—would not obviate the Plaintiff’s undisputed violations of the relevant rules of professional conduct as
a matter of law and thus is entirely immaterial to, and irrelevant to, Defendants’ summary judgment motion.
BGJ Assocs. v. Wilson, 113 Cal. App. 4th 1217, 1226–27 (2003) (expressly rejecting argument that
independent counsel’s advice relieved attorney of consequences of failure to make mandatory disclosures and
obtain written consent); Odish v. Cognitive Code Corp., No. CV 12-9069 FMO (JCGx), 2015 U.S. Dist. LEXIS
68630, at *17 (C.D. Cal. May 27, 2015) (failure to provide necessary disclosures or obtain waivers sufficient by
itself to render contract voidable as a matter of law); Gurvey v. Legend Films, Inc., No. 3:09-cv-00942 AJB
(BGS), 2012 U.S. Dist. LEXIS 131547, at *30-31 (S.D. Cal. Sep. 14, 2012) (same; applying both California and
New York rules); Held & Hines LLP v. Hussain, No. 16-cv-5273 (JSR)(SN) 2018 WL 4233809, at *4 (S.D.N.Y.
July 31, 2018) (claim that client consulted independent counsel does not abate the attorney’s “obligation to
advise [the client] in writing that [it] should consider seeking independent legal advice before signing the
agreement.”) (emphasis in original).

As a result, regarding both the wrongful termination and breach of contract claim at issue in summary
judgment, there is simply no relevant outstanding discovery. But even if there were—and there clearly is not—
as explained above, given that summary judgment has literally been filed as late as possible, Plaintiffs certainly
cannot complain that it was filed too early. Nor can Plaintiffs even complain that these issues are being raised
on summary judgment rather than a motion for judgment on the pleadings. You will certainly recall that
Defendants attempted to raise these issues on such a motion for judgment on the pleadings—which would not
have required any evidence at all to oppose—but Plaintiff refused to allow Defendants to file such a motion
while his motion to dismiss was pending. Of course, the fact these issues could have been determined on a
motion for judgment on the pleadings just further proves the point in fact that there is no, and could be no,
outstanding relevant discovery.

We trust that this correspondence answers all issues regarding the summary judgment timing, but if for any
reason it does not, we ask that you either respond in writing or schedule a telephonic call to discuss.

Regards,

Kevin

Kevin Crisp
Partner
Direct: 949.567.3537 | Internal: 814-3537
kevin.crisp@troutman.com
____________________________


troutman pepper
Suite 1200, 4 Park Plaza
Irvine, CA 92614-2524
troutman.com
____________________________

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Sanders and Pepper Hamilton have combined to become Troutman Pepper (Troutman Pepper Hamilton
Sanders LLP). Troutman Pepper offers expanded capabilities and practice strengths while continuing to deliver powerful
solutions to clients' legal and business issues with a higher commitment to client care.



                                                           4

                                                                                      Exhibit 1, Page 10
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 6 of 60 Page ID
                                         #:2782
From: Amiad Kushner <akushner@seidenlawgroup.com>
Sent: Tuesday, April 27, 2021 8:46 AM
To: Crisp, Kevin <Kevin.Crisp@Troutman.com>; Kessel, Alan J. <Alan.Kessel@Troutman.com>; Michael Stolper
<mstolper@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>; Claudia Varner <cvarner@seidenlawgroup.com>; Nathaniel Francis
<nfrancis@seidenlawgroup.com>; Jake Nachmani <jnachmani@seidenlawgroup.com>
Cc: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>;
Ladner, Matthew <Matthew.Ladner@Troutman.com>; George, Paul B. <GeorgeP@LanePowell.com>
Subject: Summary Judgment Motion

EXTERNAL SENDER

Counsel,

I write regarding the motion for summary judgment that you filed last night.

In light of the pending motion to dismiss defendants’ counterclaims (which presented many of the same
legal issues that are raised in your summary judgment motion) and the fact that document production
and depositions have not been completed, we request that the parties stipulate that plaintiff’s
response to the summary judgment motion be extended until 10 days after: (i) the Court issues a ruling
on the motion to dismiss, and (ii) document production and depositions are completed. Among other
things, this extension would avoid the unfairness and inefficiency of requiring plaintiff to respond
to the summary judgment motion without the benefit of critical discovery on issues relevant to the
motion, including the privileged documents relating to the employment agreement that Judge Rosenbluth
ordered to be produced given defendants’ waiver.

Please let us know immediately if you consent to this scheduling proposal.

Regards,

Amiad

Amiad Kushner
Partner, Head of Litigation
Seiden Law Group LLP
322 Eighth Avenue, Suite 1704
New York, NY 10001
646-766-1914
akushner@seidenlawgroup.com

This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e-mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.




                                                            5

                                                                                        Exhibit 1, Page 11
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 7 of 60 Page ID
                                 #:2783




                   EXHIBIT 2
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 8 of 60 Page ID
 Troutman Pepper Hamilton Sanders LLP
                                      #:2784
 5 Park Plaza, Suite 1400
 Irvine, CA 92614

 troutman.com


 Jeffrey M. Goldman
 D 949.567.3547
 jeffrey.goldman@troutman.com




 Via E-mail Only

 March 15, 2021
 Jake Nachmani, Esq.
 Seiden Law Group LLP
 469 7th Avenue, 5th Floor
 New York, NY 10018


 Re:      Meet and Confer Correspondence Pursuant to Central District of California Local
          Rule 7-3

 Dear Mr. Nachmani:

         I write to institute the Meet and Confer process required by the Central District of California
 Local Rule 7-3 in connection with a Motion for Judgment on the Pleadings as to Plaintiff’s
 Complaint that our clients, Faraday&Future Inc. (“FF”), Smart King Ltd. (“Smart King”), Jiawei
 Wang and Chaoying Deng (collectively, “Defendants”) intend on filing. To that end, this
 correspondence summarizes the governing law requiring the dismissal of each of the Complaint’s
 following alleged causes of action:

 1.       Intentional Infliction of Emotional Distress

          This alleged cause of action is legally required to be dismissed under the California’s
 Worker’s Compensation Act which provides the exclusive remedy for Plaintiff Hong Liu’s (“Liu”)
 claim for intentional infliction of emotional distress. See, e.g., Miklosy v. Regents of Univ. of Cal.,
 44 Cal. 4th 876, 902 (2008) (“Plaintiffs allege defendants engaged in ‘outrageous conduct’ that
 was intended to, and did, cause plaintiffs ‘severe emotional distress,’ giving rise to common law
 causes of action for intentional infliction of emotional distress. The alleged wrongful conduct,
 however, occurred at the worksite, in the normal course of the employer-employee relationship,
 and therefore workers' compensation is plaintiffs' exclusive remedy for any injury that may have
 resulted.”); Thomas v. Stars Entm’t LLC, Case No. 2:15-cv-09239-CAS(MRWx), 2016 WL
 844799, *8 (C.D. Cal. Feb. 29, 2016) (where “alleged conduct occurred while plaintiff was either
 at work, performing functions required by his employment, or attending meetings regarding his
 work,” and where “the majority, if not all, of . . . alleged misconduct relates to . . . efforts to
 discipline, and ultimately fire, plaintiff,” a claim for intentional infliction of emotional distress is
 based on a “normal part of the employment relationship” and is therefore barred by the Worker’s
 Compensation Act (citations omitted)).


 #114232946v1
 #114237883 v1

                                                                               Exhibit 2, Page 12
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 9 of 60 Page ID
                                 #:2785
 Jake Nachmani, Esq.
 March 15, 2021
 Page 2




 2.       Breach of Contract

        As detailed in Defendants’ Second Amended Counterclaim, the Employment Agreement
 can conceivably only constitute a valid and enforceable agreement if Liu complied with New York
 Rules of Professional Conduct 1.5, 1.7, and 1.8, as well as with California Rules of Professional
 Conduct 3-310, 3-300, and 4-200.

          As evident on its face, the Complaint fails to allege Liu’s compliance with those rules, and
 therefore fails to plead the existence of a legally enforceable contract between Liu, Smart King
 and FF under governing law. See, e.g., Fletcher v. Davis, 33 Cal. 4th 61, 71 (2004) (affirming
 trial court’s sustaining of demurrer to attorney’s claim for fees pursuant to a charging lien where
 attorney failed to allege compliance with and failed to abide by California Rule of Professional
 Conduct 3-300); Fletcher v. Gilbert, Case No. CV 06-05048-SJO (RNB), 2006 U.S. Dist. LEXIS
 103689, at *7 (C.D. Cal. Oct. 12, 2006) (finding that “the California Supreme Court [in Fletcher v.
 Davis, supra] assumed that the facts as alleged in plaintiff's Superior Court complaint were true
 and that plaintiff could not plead facts showing the perfection of a lien on the judgment obtained
 by his former client or that the defendants in the Superior Court action had knowledge of such a
 lien.”); Luna & Glushon v. Tri-Valley Corp. (In re Tri-Valley Corp.), 2013 Bankr. LEXIS 1783, at
 *11–12 (Bankr. D. Del. May 1, 2013) (“Based on the decision in Fletcher [v. Davis], the Court
 concludes that under California law, attorneys must plead in their complaint that they complied
 with Rule 3-300 when seeking a declaratory judgment that they have a charging lien for hourly
 fees. Here, L&G failed to do so. The Complaint and the Fee Agreement are silent as to whether
 or not L&G advised the Debtors in writing of their right to seek the advice of an independent lawyer
 or whether the Debtors consented after a reasonable opportunity to seek such advise (sic). The
 Court will, therefore, grant the Debtors' Motion to Dismiss the Complaint.”) Furthermore, Liu
 cannot amend to fix this pleading deficiency without violating Federal Rule of Civil Procedure 11,
 since it is not disputable that he failed to abide by the aforementioned rules of professional
 conduct.

 3.       Section 10(b) of the Exchange Act and Rule 10(b)-5

          Liu’s alleged 10(b)-5 is similarly untenable. That is because the options at issue in the
 Employment Agreement were not “sold” to Liu. Moreover, Liu’s contention that “[b]y accepting an
 offer of employment in exchange for receiving securities, Mr. Liu effectively purchased securities”
 is a non-sequitur, particularly where Liu does not identify what it was from Smart King or FF he
 agreed to forego in exchange for the options. (Compl., ¶120.) As held by the U.S. Supreme
 Court in International Board of Teamsters, Chauffeurs, Warehousemen & Helpers of Am. v.
 Daniel, 439 U.S. 551, 559 (1979):




 #114232946v1
 #114237883 v1

                                                                             Exhibit 2, Page 13
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 10 of 60 Page ID
                                  #:2786
 Jake Nachmani, Esq.
 March 15, 2021
 Page 3




                 In every decision of this Court recognizing the presence of a
                 ‘security’ under the Securities Acts, the person found to have been
                 an investor chose to give up a specific consideration in return for a
                 separable financial interest with the characteristics of a
                 security. . . . No portion of an employee's compensation other than
                 the potential pension benefits has any of the characteristics of a
                 security, yet these noninvestment interests cannot be segregated
                 from the possible pension benefits. Only in the most abstract sense
                 may it be said that an employee ‘exchanges’ some portion of his
                 labor in return for these possible benefits. He surrenders his labor
                 as a whole, and in return receives a compensation package that is
                 substantially devoid of aspects resembling a security. His decision
                 to accept and retain covered employment may have only an
                 attenuated relationship, if any, to perceived investment possibilities
                 of a future pension. Looking at the economic realities, it seems
                 clear that an employee is selling his labor primarily to obtain a
                 livelihood, not making an investment.

          Nor were the options at issue “purchased” by Liu simply because he allegedly gave an
 “income stream and retirement benefits from his Mayer Brown partnership,” (Compl., ¶120),
 particularly where the undefined and speculative value of Liu’s alleged partnership and revenue
 stream does not constitute any form of legal consideration provided by Liu to Smart King or FF.
 See, e.g., Wyatt v. Cendant Corp., 81 F. Supp. 2d 550, 558 (D.N.J. 2000) (no standing where
 employee does not give anything of value for stock other than employment services); McLaughlin
 v. Cendant Corp., 76 F. Supp. 2d 539, 550 (D.N.J. 1999) (same); Fraser v. Fiduciary Trust Co.
 Int'l, 417 F. Supp. 2d 310, 318 (S.D.N.Y. 2006) (same).

 4.       Fraudulent Inducement and Negligent Misrepresentation

          These claims fail for several reasons.

          First, Liu’s fraudulent inducement claim hinges upon allegations that all Defendants
 “falsely represented that in December 2017, Evergrande had invested $2 billion in Smart King in
 a Series A offering that valued Smart King at $4.5 billion. Defendants also falsely represented
 that Mr. Liu would be entitled to Directors’ and Officers’ insurance while working at Faraday.”
 (Compl., ¶ 125.) The former statement is belied by the Employment Agreement itself attached
 and incorporated into the Complaint, which expressly provides that Smart King and FF “had
 successfully completed first closing of Series A financing in December 2017, which is subject
 to CFIUS approval. . . .” (Id., Ex. A, p. 2 (emphasis added).) In light of the Employment
 Agreement’s patent disclosure that the subject financing had not been completed or approved in
 its entirety, there neither is, nor can be, any reasonable reliance by Liu on any alleged pre-
 contractual representations that a definitive investment purported had been made and remitted.




 #114232946v1
 #114237883 v1

                                                                             Exhibit 2, Page 14
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 11 of 60 Page ID
                                  #:2787
 Jake Nachmani, Esq.
 March 15, 2021
 Page 4




         Second, the Complaint’s fraud claim is implausible under the U.S. Supreme Court’s
 seminal decisions in Iqbal and Twombly, let alone sufficient under Federal Rule of Civil Procedure
 9’s heightened pleading standard. More particularly, it is implausible that Liu would not have
 joined Smart King and FF had he known that the Series A financing had allegedly not been
 completed or D&O insurance had not been procured, in light of the egregiously one-sided multi-
 million dollar package, complete with acceleration clauses, to which he secured Smart King and
 FF’s agreement. Certainly he will not be able to show that Mayer Brown would have guaranteed
 him that much money on similar terms.

         Third, the Complaint fails to allege causation with respect to the fraudulent inducement or
 the negligence claim. In particular, Liu has not pled that Smart King and FF were unable to pay
 all amounts owed on the Employment Agreement or provide options, but rather, that they simply
 had not paid all amounts allegedly due and owing. In other words, Liu’s claim is that the
 Employment Agreement was breached and thus money is owed; not that the Company lacked
 the ability pay him at the time the parties entered the Employment Agreement.

          Fourth, and related to the immediately preceding point, the Complaint’s alleged fraudulent
 inducement and negligent misrepresentation claims are subject to the economic loss rule,
 especially where those claims specifically incorporate, and impermissibly attempt to repackage,
 Liu’s alleged breach of contract claim as torts. See, e.g., Aas v. Super. Ct., 24 Cal. 4th 627, 643
 (2000) (a party “may not ordinarily recovery in tort for breaches of duties that merely restate
 contractual obligations”), superseded on other grounds by Cal. Civ. Code, §§ 895 et seq.; JMP
 Sec. LLP v. Altair Nanotechnologies, Inc., 880 F. Supp. 2d 1029, 1042 (N.D. Cal. 2012) (“[N]o tort
 cause of action will lie where the breach of duty is nothing more than a violation of a promise
 which undermines the expectations of the parties to an agreement.”); Sam Rubin Ent., Inc. v.
 AARP, Inc., No. CV 16-6431-RSWL-SSX, 2016 WL 7336554, at *7 (C.D. Cal. Dec. 15, 2016)
 (dismissing fraudulent inducement claim under economic loss rule). Liu additionally neither has,
 nor can, allege that Smart King’s and FF’s alleged fraud or negligent misrepresentations
 purportedly subjected him to liability to third parties thereby further requiring dismissal of the
 Complaint’s fraudulent inducement and negligent misrepresentation claims under the economic
 loss rule on that separate and independent ground, as well

         Finally, the negligent misrepresentation claim merely recites the elements of the cause of
 action without any, much less with the requisite, specificity. It thus fails to meet the Rule 9
 standard, and is legally required to be dismissed. See, e.g., Arch Ins. Co. v. Allegiant Prof’l Bus.
 Servs., No. CV 11-1675 CAS (PJWx), 2012 U.S. Dist. LEXIS 56605, at *7 (C.D. Cal. Apr. 23,
 2012) (“The requirement of specificity in a fraud action against a corporation requires the plaintiff
 to allege the names of the persons who made the allegedly fraudulent representations, their
 authority to speak, to whom they spoke, what they said or wrote, and when it was said or written.”).
 The Complaint’s negligent misrepresentation cause of action further fails to adequately allege the
 identity of the “special relationship” between any of the Defendants, let alone all of them, and Liu
 (Compl., ¶ 144), and similarly fails to allege any specific facts whatsoever establishing how
 Chaoying Deng and Jiawei Wang legally can be held personally liable under the Complaint’s
 alleged fraudulent inducement and negligent misrepresentation claims.


 #114232946v1
 #114237883 v1

                                                                             Exhibit 2, Page 15
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 12 of 60 Page ID
                                  #:2788
 Jake Nachmani, Esq.
 March 15, 2021
 Page 5




 5.       Wrongful Termination in Violation of Public Policy

        The Complaint fails to plausibly state a claim for wrongful termination. Instead, it only (i)
 alleges certain concerns Liu had with the way the Company operated; and (ii) recites actions he
 purportedly took in his capacity as General Counsel. (See Compl., ¶¶ 70–72.) Those allegations
 are legally insufficient for at least two independently dispositive reasons.

         First, Liu has not alleged any statutory or constitutional provision giving rise to a
 fundamental public policy prerequisite to maintenance of the Complaint’s purported Wrongful
 Termination claim. See Stevenson v. Super. Ct., 16 Cal. 4d 880, 889–90 (1997). Likewise, Liu
 has failed to allege, let alone establish, how any such policy inures to the benefit of the public as
 opposed to Liu’s own personal interests. Id. Nor has Liu explained how that unalleged policy is
 “fundamental” and “substantial.” Id.

         Second, Liu fails to offer any explanation, let alone a plausible one, as to how performing
 his job functions in the Legal Department somehow gives rise to a wrongful termination claim.
 Under governing California Supreme Court law, wrongful termination claims brought by in-house
 counsel not only are disfavored and limited, but also are required to be “grounded in explicit and
 unequivocal ethical norms embodied into Rules of Professional Responsibility and statutes, and
 claims which are maintainable by the non- attorney employee . . . under circumstances in which
 the Legislature has manifested a judgment that the principle of professional confidentiality does
 not apply.” Gen. Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164, 1189–90 (1994) (emphasis in
 original). Id. (citations omitted). Despite those legal requirements, Liu neither has identified any
 such explicit and unequivocal ethical norms or statutes, nor has alleged any circumstance for
 which the California Legislature has manifested its judgment that a principle of professional
 confidentiality would not apply.

         In fact, by revealing the internal secrets of FF and Smart King in his publicly-filed
 Complaint while lacking any grounds for believing that confidentiality does not apply, Liu has again
 violated his ethical responsibilities. (See, e.g., Compl., ¶¶ 64, 71, 72, 74, 83). This is true under
 both California and New York law. See, e.g., Strickland v. City of Inglewood, No. CV 08-1595
 ABC(CTx), 2009 U.S. Dist. LEXIS 136870, at *4-5 (C.D. Cal. Apr. 23, 2009) (“California attorneys,
 such as plaintiff, are constrained by an ethical obligation not to disclose client confidences and
 secrets. Cal. Bus. & Prof. Code § 6068 (e) (2004). This is a broader prohibition than the
 evidentiary attorney-client privilege. Goldstein v. Lees, 46 Cal. App. 3d 614, 621, 120 Cal. Rptr.
 253 (1975). It precludes an attorney from disclosing not only confidential communications made
 for the purposes of obtaining legal representation, but any information that might be detrimental
 to a client's interests. See Matter of Johnson, 4 Cal. State Bar Ct. Rptr. 179, 189 (2000)
 (disclosure of fact that client was a convicted felon); ABA Model Rule of Prof. Conduct 1.6 (a)
 (2009), and Comment (5) (absent client consent, lawyer prohibited from revealing confidential
 client information except as necessary to carry out representation); Rest.3d Law Governing
 Lawyers § 59 (2000) ("confidential client information" is ‘information relating to representation of
 a client, other than information that is generally known’"). Also unlike the attorney-client privilege,
 the California attorney’s duty to preserve client confidences applies equally to ancillary, non-legal
 business services. See Cal. Prac. Guide Prof. Resp., 7:28.2 (citing Cal. State Bar Form. Opn.


 #114232946v1
 #114237883 v1

                                                                              Exhibit 2, Page 16
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 13 of 60 Page ID
                                  #:2789
 Jake Nachmani, Esq.
 March 15, 2021
 Page 6




 1995-141). This duty outlives the attorney-client relationship, and it even survives in a wrongful
 termination case, such as this one, brought by an attorney against her former client. See General
 Dynamics v. Sup. Ct. (Rose), 7 Cal. 4th 1164, 1190, 32 Cal. Rptr. 2d 1, 876 P.2d 487 (1994));
 NCK Org., Ltd. v. Bregman, 542 F.2d 128, 133 (2d Cir. 1976) (“[The] client's privilege in confidential
 information disclosed to his attorney ‘is not nullified by the fact that the circumstances to be disclosed
 are part of a public record, or that there are other available sources for such information, or by the fact
 that the lawyer received the same information from other sources.’”) (citation omitted); U.S. v. Mackey,
 405 F. Supp. 854, 865 (E.D.N.Y. 1975) (“Attorneys, in particular, are under a
 professional ethical obligation to refuse to disclose confidential matters.”) (citing A.B.A. Code of
 Professional Responsibility, Canon 4).

         It is for this very reason that “the in-house attorney who publicly exposes the client’s
 secrets will usually find no sanctuary in the courts[,]” and that where, as here, “the elements of a
 wrongful discharge in violation of fundamental public policy claim cannot, for reasons peculiar to
 the particular case, be fully established without breaching the attorney-client privilege, the suit
 must be dismissed in the interest of preserving the privilege.” Gen. Dynamics Corp., 7 Cal.
 4th at 1190 (emphasis added).

        Given the foregoing, it is clear that Liu cannot maintain this cause of action, particularly
 where doing so will necessarily result in his violating both the privilege and his ethical duties of
 confidentiality.

 6.       Declaratory Relief

         For each of the foregoing reasons, the Complaint’s alleged declaratory relief cause of
 action is correspondingly defective and legally required to be dismissed. See, e.g., Renovate
 Am., Inc. v. Lloyd’s Syndicate 1458, No. 3:19-cv-01456-GPC-WVG, 2019 U.S. Dist. LEXIS
 212874, at *14 (S.D. Cal. Dec. 10, 2019) (a declaratory relief request “rises and falls with the
 substantive claims to that effect” because the "Declaratory Judgment Act creates a remedy for litigants
 but is not an independent cause of action.") (citation omitted).

 Please provide us with the dates and times you are available this week to conduct a telephonic
 meet-and-confer conference on the foregoing matters.

 Thank you in advance for your anticipated cooperation.

 Sincerely,




 Jeffrey M. Goldman




 #114232946v1
 #114237883 v1

                                                                                 Exhibit 2, Page 17
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 14 of 60 Page ID
                                  #:2790




                    EXHIBIT 3
    Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 15 of 60 Page ID
                                      #:2791

Crisp, Kevin

From:                        Goldman, Jeffrey M.
Sent:                        Wednesday, March 31, 2021 11:21 PM
To:                          Jake Nachmani; Crisp, Kevin; Kessel, Alan J.; Grochow, Lauren; Willow-Johnson,
                             Mackenzie Lee
Cc:                          Amiad Kushner; Andrew Sklar; Kevin Hughes
Subject:                     RE: Liu v. Faraday&Future, Inc., et al.
Attachments:                 2021-03-15 Letter to J. Nachmani re L.R. 7-3 Meet & Confer re MJOP.pdf



Dear Jake,

This email responds to your email sent at 4:50 pm PT on March 30, 2021 concerning our March 23,
2021 meet and confer conversation in connection with (i) Hong Liu’s (“Liu”) intended motion to
dismiss the Second Amended Counterclaim (“SACC”); and (ii) Faraday&Future Inc.’s (“FF”) intended
motion for judgment on the pleadings.

In particular, this email serves to correct the mischaracterizations and misstatements contained in
your correspondence. Hopefully, you will refrain from creating misleading records in the future, and
will endeavor to ensure that statements made regarding our communications are accurate going
forward. Unfortunately, this is not the first time you have send a “memorialization” email purporting to
ascribe comments to me that were not actually uttered. Nevertheless, I trust this is the last.

First, to provide context to your assertions regarding our March 23, 2021 conversation, I note that it
took place two days before your deadline to respond to FF’s SACC. Your dilatory efforts to meet-
and-confer violated Central District of California Local Rule 7-3. Notably, this was the second time in
less than a month that you had failed to honor Central District of California Local Rule 7-3 in
connection with a motion to dismiss. Nevertheless, in a showing of good faith and in reservation of
our rights, we agreed to speak with you about both your intended motion to dismiss and our intended
motion for judgment on the pleadings.

You are correct that the Court – without providing any explanation or analysis – granted Mr. Liu 10
days leave to respond to the complaint. Notably, unlike with the First Amended Counterclaim, the
Court did not invite a motion to dismiss of any sort with respect to the SACC.

Second, you are clearly going to file a meritless motion to dismiss in a transparent effort to keep the
pleadings open in order to prevent our filing of motion for judgment on the pleadings. In light of your
colleague’s email earlier today seeking a stipulation to amend the pleadings to substitute in a
defendant after the deadline for amending established by the scheduling order, it is ironic that you
point to FF’s agreement to that same scheduling order as some sort of justification for denying FF the
ability to move for judgment on the pleadings.

Third, your bullet points incompletely reflect the matters we discussed forming the basis for Mr. Liu’s
motion to dismiss, and you continue to fail to provide any authorities in response to the positions and
cases we have provided in writing. I repeat our request for any authorities in your possession
supporting the notion that FF’s causes of action rooted in Mr. Liu’s failure to abide by the pertinent
Rules of Professional Responsibility are subject to a heightened pleading standard.

Fourth, as for your baseless assertion of sanctions – which, as we have noted to you before, itself
legally subjects both you and your client to sanctions – you have once again misstated our
                                                      1

                                                                                  Exhibit 3, Page 18
      Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 16 of 60 Page ID
                                                   #:2792
discussion. When you asked whether or not Sidley Austin represented FF in different aspects of the
Liu/FF employment agreement, I responded that Sidley Austin did not represent Mr. Liu in the
transaction. I also told you that I would not discuss the matter further, because the attorney-client
privilege and attorney work product doctrine protect from disclosure any work performed by Sidley
Austin on behalf of FF. As previously discussed, that privilege is not being waived. Your blanket
contention that I stated that, “Sidley did not represent Faraday” is thus incorrect. As you know, Sidley
Austin represented FF in certain aspects; it simply did not represent FF in the employment agreement
transaction with Liu. I confirmed as much in my prior correspondence to you. Once again, you are
using an effort to “memorialize” conversations in an incomplete and misleading manner in the hope of
obtaining a strategic advantage before the Court.

Fifth, as for our intended motion for judgment on the pleadings, your gaming of the Scheduling Order
has led us to present it as a Motion for Summary Judgment and/or Partial Summary Judgment given
your decision to file a motion to dismiss the SACC. Please let us know the dates and times during
which you are available on Thursday (April 1) (after 11:00 a.m. PT) or Friday (April 2) of this week to
meet and confer. The substance of the motion will be the same as of which we advised you that gave
rise to the previously intended motion for judgment on the pleadings, albeit under the MSJ standard,
instead of the pleading standard. Please see my prior L.R. 7-3 correspondence, attached hereto as
Exhibit 1, as support for our intended Motion for Summary Judgment and/or Partial Summary
Judgment. We also intend on moving for summary judgment and/or partial summary judgment on
FF’s claims for Rescission, Promissory Fraud, Breach of Fiduciary Duty (related to Liu’s violations of
the Rules of Professional Conduct); and Declaratory Judgment and/or Business and Professions
Code section 17200 (also related to Liu’s violations of the Rules of Professional Conduct, as well as
his practicing of law in California without a license). If granted, the resulting judgment will result in the
Employment Agreement being declared void ab initio or otherwise rescinded, a corresponding
declaratory judgment being issued, and the parties being restored to the status quo ante (including
the return of all sums paid to Liu).

As to the claims in Liu’s Complaint, please bear the following in mind:

•      With respect to the intentional infliction of emotional distress claim, California’s Workers
       Compensation Act prohibits it. I have repeatedly advised you of the same, and you have never
       provided any argument or authority to the contrary. You are continuing to press a claim that is
       knowingly barred, and unsupportable under the law as well as the evidence;

•      With respect to your Section 10b-(5) claim, we provided you with ample authority and
       argument as to why the claim had no merit in our prior meet and confer correspondence. You
       have not provided a substantive response other than to claim you would not withdraw and that
       based on your past experience in securities litigation, an option plan can be subject to Section
       10b-(5). That is not sufficient to defeat a challenge to the claim;

•      As to the fraudulent inducement and negligent misrepresentation claims, once again, you had
       no response to either the authorities or argument provided in FF’s meet-and-confer
       letter. Your statements that “these claims are colorable because Defendants made false
       statements upon which Plaintiff relied, not as is the case with the breach of contract claim
       because Defendants didn’t make good on their promises,” ignores the law we have provided
       regarding the economic loss rule. We have yet to receive a substantive response as to why
       that position can be disputed. Once again, you are pressing an unsupportable claim;

•      With respect to the wrongful termination claim, we indeed cited General Dynamics Corporation
       for the point that your client cannot use privileged information to prosecute his wrongful

                                                      2

                                                                              Exhibit 3, Page 19
       Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 17 of 60 Page ID
                                                 #:2793
        termination claim, and you had no rejoinder whatsoever on the call. Nor, conspicuously, does
        any such rejoinder appear in your email.

Finally, concerning privileged information, you are correct that Plaintiff cannot use privileged
information in his motion to dismiss or use it to otherwise publicly prosecute Plaintiff’s wrongful
termination claim. Likewise, Liu cannot use privileged information to prosecute his breach of contract
counterclaim, whereas Liu’s failure to perform competently on the job for FF properly gives rise to the
rights to utilize emails and communications identified in the SACC and that otherwise specifically
demonstrate Liu’s violations of the Rules of Professional Conduct and his subsequent failings as FF’s
counsel. While you disagreed, you have not provided Liu’s position on the privilege. Please send us
Liu’s position on what documents you believe can be used in this action as opposed to what
documents are privileged and unusable by Friday, April 2, 2021, as well as any authorities supporting
that position.

Thank you in advance for your anticipated cooperation.

Sincerely,

Jeff



Jeffrey M. Goldman
Partner
troutman pepper
Direct: 949.567.3547 | Internal: 814-3547
jeffrey.goldman@troutman.com

From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Tuesday, March 30, 2021 4:50 PM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Crisp, Kevin <Kevin.Crisp@Troutman.com>; Kessel, Alan J.
<Alan.Kessel@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>; Willow-Johnson, Mackenzie Lee
<Mackenzie.Willow-Johnson@Troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: Re: Liu v. Faraday&Future, Inc., et al.

EXTERNAL SENDER

Counsel – There is a correction in the last paragraph of the below email which we would like address. We are resending
the updated email in its entirety below …

Counsel –

This email serves to memorialize the meet and confer conference call held on March 23, 2021 concerning Plaintiff’s
motion to dismiss FF’s Second Amended Counterclaim (ECF 95) (“SACC”), Plaintiff’s motion for sanctions, and
Defendant’s motion for judgment on the pleadings.

As a preliminary matter, we raised the issue of your allowing us to have an extension of time to file our motion to
dismiss, given the new theories set forth in SACC, the abridged litigation schedule in light of the Court’s ordered June 8,
2021 trial date, and, in terms of reciprocity between the parties, the fact that we effectively provided Defendants with
more than five weeks to respond to Plaintiff’s initial motion to dismiss. You rejected our proposed extension. Instead,
you said that such an extension would be acceptable only if Plaintiff extended the time to file motions beyond the
                                                             3

                                                                                          Exhibit 3, Page 20
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 18 of 60 Page ID
                                          #:2794
agreed-upon May 11, 2021 cut-off date. ECF 92. We explained that we could not agree to that, as Defendants’ currently
being unable to file their motion for judgment on the pleadings was entirely a situation of Defendants’ making: the
pleadings remain open here because, at this late date, with approximately less than three months until trial, Defendants
have chosen to file a second amended counterclaim, alleging claims and theories which could have been brought at the
very inception of this action, in January 2020, and that the current litigation schedule was not only agreed-upon by the
parties but initially provided by Defendants themselves. All of this notwithstanding, the parties could not agree to an
arrangement; Plaintiff filed his ex parte application for leave for an extension of time (ECF 99), Defendants objected (ECF
104), submitting a 14 page opposition brief, and the Court granted Plaintiff’s application. ECF 106.

As to Plaintiff’s motion to dismiss the SACC, Plaintiff once again set forth the numerous grounds for his to-be-filed
12(b)(6) motion, including the following:

    •    The allegations set forth in the SACC are implausible on their face, as detailed in Plaintiff’s numerous emails sent
         pursuant to Local Rule 7-3.
    •    As to FF’s claims concerning purported violations of professional conduct, the facts as alleged simply cannot give
         rise to liability under those provisions.
    •    As to FF’s claims sounding in fraud, including but not limited to constructive fraud, illegal or fraudulent business
         practices, and breach of fiduciary duty, once again FF’s pleadings fail to meet the requirements of Rule 9(b).

As to the basis for Plaintiff’s motion for sanctions, we asked you if the law firm of Sidley Austin reviewed, approved of or
helped negotiate any terms of the Employment Agreement. You responded that, in connection with the Employment
Agreement, “Sidley did not represent Faraday.” You did not answer the question we asked, which was significantly
more detailed than your broad response. You did mention that you were concerned that, in connection with our motion
to dismiss and for sanctions, we would be using “privileged information.” We explained that any materials we would be
using would no longer privileged and that we would have a good faith basis to use those materials.

We then turned to discussing Defendants’ motion for judgment on the pleadings.

You maintained that Plaintiff’s claim for intentional infliction of emotional distress was preempted. We maintained that
it was not and that we would not be withdrawing it at that time. You asked us if we would withdraw our claim under
Section 10(b)(5) of the Exchange Act; we said we would not be withdrawing it at that time. As to the fraudulent
inducement and negligent misrepresentation claims, you maintained that these claims are no more than breach of
contract claims. We responded that that analysis was incorrect: these claims are colorable because Defendants made
false statements upon which Plaintiff relied, not as is the case with a breach of contract claim because Defendants didn’t
make good on their promises (cf. FF’s initial and Amended Counterclaims). Finally, you mentioned that as to Plaintiff’s
claim for wrongful termination, it was inappropriate for a company’s in-house counsel to bring this claim unless it fell
within the narrow scope of General Dynamics Corporation, which in your view Plaintiff does not qualify. Moreover, you
added that Plaintiff could not use privileged information to prosecute his wrongful termination claim.

Finally, the call concluded with a discussion concerning the use of privileged information. Citing Defendants’ previous
reference to the fact that, in Defendants’ view, Plaintiff cannot use privileged information in his motion to dismiss or use
it to prosecute Plaintiff’s wrongful termination claim, we asked if it was Defendants’ position that FF could use privileged
information to prosecute its breach of contract counterclaim. It was your position that as to the subject matter of
Plaintiff’s failure to perform competently on the job for FF, as FF alleges in the SACC, privileged communications were at
issue and could be used by FF; however, in your view, all other communications between Plaintiff and FF would be
subject to the attorney-client privilege. We disagreed in full with your position as applied here.

Regards,

-Jake



                                                              4

                                                                                          Exhibit 3, Page 21
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 19 of 60 Page ID
                                          #:2795

From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Date: Tuesday, March 30, 2021 at 7:02 PM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>, Crisp, Kevin <Kevin.Crisp@Troutman.com>,
Kessel, Alan J. <Alan.Kessel@Troutman.com>, Grochow, Lauren <Lauren.Grochow@Troutman.com>, Willow-
Johnson, Mackenzie Lee <Mackenzie.Willow-Johnson@Troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>, Andrew Sklar <asklar@seidenlawgroup.com>, Kevin
Hughes <kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.

Counsel –

This email serves to memorialize the meet and confer conference call held on March 23, 2021 concerning Plaintiff’s
motion to dismiss FF’s Second Amended Counterclaim (ECF 95) (“SACC”), Plaintiff’s motion for sanctions, and
Defendant’s motion for judgment on the pleadings.

As a preliminary matter, we raised the issue of your allowing us to have an extension of time to file our motion to
dismiss, given the new theories set forth in SACC, the abridged litigation schedule in light of the Cour’s ordered June 8,
2021 trial date, and, in terms of reciprocity between the parties, the fact that we effectively provided Defendants with
more than five weeks to respond to Plaintiff’s initial motion to dismiss. You rejected our proposed extension. Instead,
you said that such an extension would be acceptable only if Plaintiff extended the time to file motions beyond the
agreed-upon May 11, 2021 cut-off date. ECF 92. We explained that we could not agree to that, as Defendants’ currently
being unable to file their motion for judgment on the pleadings was entirely a situation of Defendants’ making: the
pleadings remain open here because, at this late date, with approximately less than three months until trial, Defendants
have chosen to file a second amended counterclaim, alleging claims and theories which could have been brought at the
very inception of this action, in January 2020, and that the current litigation schedule was not only agreed-upon by the
parties but initially provided by Defendants themselves. All of this notwithstanding, the parties could not agree to an
arrangement; Plaintiff filed his ex parte application for leave for an extension of time (ECF 99), Defendants objected (ECF
104), submitting a 14 page opposition brief, and the Court granted Plaintiff’s application. ECF 106.

As to Plaintiff’s motion to dismiss the SACC, Plaintiff once again set forth the numerous grounds for his to-be-filed
12(b)(6) motion, including the following:

    •    The allegations set forth in the SACC are implausible on their face, as detailed in Plaintiff’s numerous emails sent
         pursuant to Local Rule 7-3.
    •    As to FF’s claims concerning purported violations of professional conduct, the facts as alleged simply cannot give
         rise to liability under those provisions.
    •    As to FF’s claims sounding in fraud, including but not limited to constructive fraud, illegal or fraudulent business
         practices, and breach of fiduciary duty, once again FF’s pleadings fail to meet the requirements of Rule 9(b).

As to the basis for Plaintiff’s motion for sanctions, we asked you if the law firm of Sidley Austin reviewed, approved of or
helped negotiate any terms of the Employment Agreement. You responded that, in connection with the Employment
Agreement, “Sidley did not represent Faraday.” You did not answer the question we asked, which was significantly
more detailed than your broad response. You did mention that you were concerned that, in connection with our motion
to dismiss and for sanctions, we would be using “privileged information.” We explained that any materials we would be
using would no longer privileged and that we would have a good faith basis to use those materials.

We then turned to discussing Defendants’ motion for judgment on the pleadings.

You maintained that Plaintiff’s claim for intentional infliction of emotional distress was preempted. We maintained that
it was not and that we would not be withdrawing it at that time. You asked us if we would withdraw our claim under

                                                              5

                                                                                          Exhibit 3, Page 22
         Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 20 of 60 Page ID
                                           #:2796
Section 10(b)(5) of the Exchange Act; we said we would not be withdrawing it at that time. As to the fraudulent
inducement and negligent misrepresentation claims, you maintained that these claims are no more than breach of
contract claims. We responded that that analysis was incorrect: these claims are colorable because Defendants made
false statements upon which Plaintiff relied, not as is the case with a breach of contract claim because Defendants didn’t
make good on their promises (cf. FF’s initial and Amended Counterclaims). Finally, you mentioned that as to Plaintiff’s
claim for wrongful termination, it was inappropriate for a company’s in-house counsel to bring this claim unless it fell
within the narrow scope of General Dynamics Corporation, which in your view Plaintiff does not qualify. Moreover, you
added that Plaintiff could not use privileged information to prosecute his wrongful termination claim.

Finally, the call concluded with a discussion concerning the use of privileged information. Citing Defendants’ previous
reference to the fact that, in Defendants’ view, Plaintiff cannot use privileged information in his motion to dismiss or use
it to prosecute Plaintiff’s wrongful termination claim, we asked if it was Defendants’ position that Plaintiff could not use
privileged information to prosecute his breach of contract claim. It was your position that as to the subject matter of
Plaintiff’s failure to perform competently on the job for FF, as FF alleges in the SACC, privileged communications were at
issue and could be used; however, in your view, all other communications between Plaintiff and FF would be subject to
the attorney-client privilege. We disagreed in full with your position as applied here.

Regards,

-Jake



From: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>
Sent: Monday, March 22, 2021 5:28 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Crisp, Kevin <Kevin.Crisp@Troutman.com>; Kessel, Alan J.
<Alan.Kessel@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>; Willow-Johnson, Mackenzie Lee
<Mackenzie.Willow-Johnson@Troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes
<kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.

Jake,

As stated in my letter, I am available at any time after 10 am PDT tomorrow, March 23, 2021.

- Jeff


---
Sent from Workspace ONE Boxer

On March 22, 2021 at 2:24:56 PM PDT, Jake Nachmani <jnachmani@seidenlawgroup.com> wrote:
EXTERNAL SENDER

Jeff,

We would like to meet and confer with you. When are you available to do so?

Of course, we take issue with your framing of the phrase “threatening.” This is not so. We are providing
Defendants with notice pursuant our obligations under the Local Rules.

Regards,
                                                             6

                                                                                         Exhibit 3, Page 23
       Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 21 of 60 Page ID
                                         #:2797

Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for
the addressee(s) and may contain confidential and/or privileged information and may be legally protected from
disclosure. If you are not the intended recipient of this message or their agent, or if this message has been
addressed to you in error, please immediately alert the sender by reply email and then delete this message and any
attachments. If you are not the intended recipient, you are hereby notified that any use, dissemination, copying, or
storage of this message or its attachments is strictly prohibited.
保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即
通知寄信人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>
Sent: Monday, March 22, 2021 5:11 PM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Crisp, Kevin <Kevin.Crisp@Troutman.com>; Kessel, Alan
J. <Alan.Kessel@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>; Willow-Johnson,
Mackenzie Lee <Mackenzie.Willow-Johnson@Troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin
Hughes <kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.

Jake,

Let’s further discuss the matters discussed in my March 16, 2021 correspondence concerning the
Motion for Judgment on the Pleadings when we discuss your threatened motion to dismiss and motion
to strike.

Sincerely,

Jeff

Jeffrey M. Goldman
Partner
troutman pepper
Direct: 949.567.3547 | Internal: 814-3547
jeffrey.goldman@troutman.com




                                                             7

                                                                                          Exhibit 3, Page 24
     Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 22 of 60 Page ID
                                       #:2798
From: Jake Nachmani <jnachmani@seidenlawgroup.com>
Sent: Tuesday, March 16, 2021 10:45 AM
To: Goldman, Jeffrey M. <Jeffrey.Goldman@Troutman.com>; Crisp, Kevin <Kevin.Crisp@Troutman.com>; Kessel,
Alan J. <Alan.Kessel@Troutman.com>; Grochow, Lauren <Lauren.Grochow@Troutman.com>; Willow-Johnson,
Mackenzie Lee <Mackenzie.Willow-Johnson@Troutman.com>
Cc: Amiad Kushner <akushner@seidenlawgroup.com>; Andrew Sklar <asklar@seidenlawgroup.com>; Kevin
Hughes <kevin@foundationlaw.com>
Subject: RE: Liu v. Faraday&Future, Inc., et al.

EXTERNAL SENDER
Counsel,

We are in receipt of and have reviewed the below-referenced (and attached) letter dated March 15, 2021
(“March 15 Letter”). We write in response thereto.

As a preliminary matter, Plaintiff is willing to meet and confer with you on the substance of your motion for
judgment on the pleadings, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (“Rule 12(c)”).

However and as you should know, a motion under Rule 12(c) may be filed only “[a]fter the pleadings are
closed.” Fed. R. Civ. P. 12(c). Because Rule 7(a) of the Federal Rules of Civil Procedure designates a
counterclaim as a pleading, the Ninth Circuit holds that, for the purposes of Rule 12(c), the pleadings are closed
only when the counterclaim too is closed. See Doe v. United States, 419 F.3d 1058, 1061 (9th Cir. 2005).

Here, FF’s 12(c) motion is entirely premature, as the pleadings are not closed. Indeed, FF’s filing the Second
Amended Counterclaim (ECF 95) (“SACC”) has kept the pleadings open, rendering the filing of Defendants’ 12(c)
motion premature. Plaintiff has not yet answered and/or moved to dismiss the SACC. Underscoring the
relevance of this, FF relies squarely on the allegations (albeit defective ones) in the SACC as grounds for dismissal
of Plaintiff’s breach of contract claim. See March 12, 2021 Letter at 2. Moreover, in the event that Plaintiff
moves to dismiss some or all of FF’s new-fangled counterclaims, the pleadings will be closed only after the Court
resolves that motion, subject to Plaintiff’s having filed his reply brief. Accordingly and for all these reasons, the
pleadings are not closed, and FF’s motion is untimely; caselaw from within this Circuit is clear on this. See
Buckhorn v. Hettinger, 2020 WL 5910070, at *7 (N.D. Cal. Oct. 6, 2020) (denying defendant’s motion to dismiss
on the pleadings where defendant had also filed a counterclaim which, at the time of defendant’s 12(c) motion,
plaintiff had not yet answered); Johnson v. Mazza, 2016 WL 11505262, at *3 (C.D. Cal. Sept. 20, 2016) (noting
that defendants’ 12(c) motion was timely only because (i) defendants had filed an answer and (ii) “no
counterclaim or cross-claims ha[d] been filed.”); Sebastian Brown Prods. LLC v. Muzooka Inc., 2016 WL 949004,
at *4 (N.D. Cal. Mar. 14, 2016) (noting that defendants’ motion to dismiss complaint under 12(c) was premature
because defendants had filed a counterclaim which plaintiff had not yet answered); IconFind, Inc. v. Google, Inc.,
2011 WL 4505817, at *1 (E.D. Cal. June 3, 2011) (dismissing defendant’s12(c) motion as premature where
defendant also filed counterclaims to which plaintiff had not yet responded).

Moreover, given the June 2021 trial date, it is hard to imagine that this motion, whether prematurely brought
pursuant to your March 15 Letter or upon disposition of FF’s SACC, would not delay trial, providing an additional
basis for why this motion should not be brought.

To the extent Defendants can provide controlling case law to the contrary, please share that with us
expeditiously.

We are available to meet and confer with you on this motion on Friday, March 19, 2021 or on Monday of next
week.

Regards,
                                                              8

                                                                                          Exhibit 3, Page 25
        Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 23 of 60 Page ID
                                          #:2799

-Jake


Jake Nachmani, Esq.
Counsel
Seiden Law Group LLP
469 Seventh Avenue, 5th Fl.
New York, NY 10018
Office: (646) 766-1723
Mobile: (323) 810-0044
www.seidenlawgroup.com



CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for
the addressee(s) and may contain confidential and/or privileged information and may be legally protected from
disclosure. If you are not the intended recipient of this message or their agent, or if this message has been
addressed to you in error, please immediately alert the sender by reply email and then delete this message and any
attachments. If you are not the intended recipient, you are hereby notified that any use, dissemination, copying, or
storage of this message or its attachments is strictly prohibited.
保密申明：本电邮(包括任何附件)可能含有机密资料并受法律保护。如您不是正确的收件人，请您立即
通知寄信人并删除本邮件。请不要将本电邮进行复制并用作任何其他用途、或透露本邮件之内容




From: Lybarger, Felisa H. <Felisa.Lybarger@troutman.com>
Sent: Tuesday, March 16, 2021 12:08 AM
To: Jake Nachmani <jnachmani@seidenlawgroup.com>; Amiad Kushner <akushner@seidenlawgroup.com>;
Andrew Sklar <asklar@seidenlawgroup.com>; Kevin Hughes <kevin@foundationlaw.com>
Cc: Goldman, Jeffrey M. <Jeffrey.Goldman@troutman.com>; Crisp, Kevin <Kevin.Crisp@troutman.com>; Kessel,
Alan J. <Alan.Kessel@troutman.com>; Grochow, Lauren <Lauren.Grochow@troutman.com>; Willow-Johnson,
Mackenzie Lee <Mackenzie.Willow-Johnson@troutman.com>
Subject: Liu v. Faraday&Future, Inc., et al.

Dear Counsel:

Please see the attached letter.

Thank you,

Felisa H. Lybarger
Legal Practice Assistant
Direct: 949.622.2750 | Internal: 18-2750
felisa.lybarger@troutman.com
────────────
troutman pepper
5 Park Plaza, Suite 1400
Irvine, CA 92614
troutman.com
────────────
A HIGHER COMMITMENT TO CLIENT CARE
                                                             9

                                                                                          Exhibit 3, Page 26
     Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 24 of 60 Page ID
                                       #:2800

Troutman Pepper is a 2020 Mansfield Certified Plus Firm
□∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□

This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information
solely for the intended recipient. If you received this message in error, please notify the sender and delete it.
Any unauthorized reading, distribution, copying, or other use of this e-mail (and attachments) is strictly
prohibited. We have taken precautions to minimize the risk of transmitting computer viruses, but you should
scan attachments for viruses and other malicious threats; we are not liable for any loss or damage caused by
viruses.




                                                             10

                                                                                          Exhibit 3, Page 27
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 25 of 60 Page ID
                                  #:2801




                    EXHIBIT 4
Case
 Case2:20-cv-08035-SVW-JPR
      2:20-cv-08035-SVW-JPR Document
                             Document128
                                      136-2
                                          Filed
                                              Filed
                                                04/26/21
                                                    04/28/21
                                                           Page
                                                              Page
                                                                1 of26
                                                                     1 ofPage
                                                                          60 ID
                                                                              Page
                                                                                #:2518
                                                                                   ID
                                     #:2802
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.       CV20-08035-SVW (JPRx)                                                   Date   April 26, 2021
 Title          Hong Liu v. Faraday & Future Inc. et al.




 Present: The                  Jean P. Rosenbluth, United States Magistrate Judge
 Honorable
                    Bea Martinez                                                  CS 4/26/2021
                    Deputy Clerk                                           Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                           Attorneys Present for Defendant:
                   Jacob Nachmani                                              Jeffrey M. Goldman
                   Kevin D. Hughes                                                Kevin A. Crisp
                  Amiad M. Kushner                                             Lauren E. Grochow
                                                                                  Alan J. Kessel
                                                                                 Paul B. George


 Proceedings:               (IN COURT): Telephonic Conference re Plaintiff’s Motion to Compel Production of
                            Documents and Determine Urgent Privilege

         Case is called. Counsel make their appearances. Court addresses parties. Argument heard.

         For the reasons stated on the record at the hearing, the Court rules as follows:

         Plaintiff’s production ordered on April 15, 2021, must be made by no later than April 29. Plaintiff’s
expedited motion for determination of urgent privilege issue is GRANTED based on the current state of the
pleadings. The production Defendants have agreed to make (see Opp’n at 17-18, 20) must be made by no later
than April 30. The rest of the withheld production concerning Liu’s employment with Defendants – none of
which is shielded by privilege because any such privilege has been waived – must be made by May 5. The Court
stays its order concerning the May 5 production until April 28 to allow Defendants to seek further relief and stay
from Judge Wilson in whatever form they deem appropriate. If they do not so move by April 28, the May 5 order
will stand.

       The parties are ORDERED to meet and confer today to try to resolve the broader privilege-waiver issues
among themselves and, to the extent they do so, must file an appropriate stipulation by no later than April 28.


         cc: Judge Wilson



                                                                                                       :        45
                                                                 Initials of Preparer                bm


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
                                                                                         Exhibit 4, Page 28
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 27 of 60 Page ID
                                  #:2803




                    EXHIBIT 5
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 28 of 60 Page ID
                                  #:2804




           * * UNEDITED REALTIME TRANSCRIPT - NOT CERTIFIED * *



               THIS IS A REALTIME ROUGH DRAFT TRANSCRIPT. IT IS

          NOT CERTIFIED BY THE COURT REPORTER.   PURSUANT TO CCP

          SECTION 2025(R)(2), IT MAY NOT BE USED, CITED, OR

          TRANSCRIBED AS THE CERTIFIED TRANSCRIPT OF THE

          PROCEEDINGS. THE ROUGH DRAFT TRANSCRIPT MAY

          NOT BE CITED OR USED IN ANY WAY OR AT ANY TIME TO

          REBUT OR CONTRADICT THE CERTIFIED TRANSCRIPT OF THE

          PROCEEDINGS AS PROVIDED BY THE COURT REPORTER.     BY

          ACCEPTING A ROUGH DRAFT TRANSCRIPT, I AM ORDERING A

          FINAL CERTIFIED TRANSCRIPT. I AGREE NOT TO SHARE,

          GIVE, COPY, SCAN, FAX, OR IN ANY WAY DISTRIBUTE THE

          REALTIME ROUGH DRAFT IN ANY FORM (WRITTEN OR

          COMPUTERIZED) TO ANY PARTY. HOWEVER, MY OWN EXPERTS,

          CO-COUNSEL, CLIENT(S) AND STAFF MAY HAVE LIMITED

          INTERNAL USE OF SAME WITH THE UNDERSTANDING THAT I

          AGREE TO DESTROY ALL REALTIME ROUGH DRAFTS AND/OR

          COMPUTERIZED FORMS, IF ANY, AND REPLACE SAME WITH THE

          FINAL TRANSCRIPT AND/OR FINAL COMPUTERIZED FORM, UPON

          ITS COMPLETION.


                                   --oOo--




                                                              Exhibit 5, Page 29
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 29 of 60 Page ID
                                  #:2805




                 THE COURT:   Since we have so many folks here if

          you can identify yourself before you speak, I would

          appreciate it.

                 I obviously haven't had as much time as I might

          have liked to prepare for this, particularly given that

          my remote access to my work computer wasn't working over

          the weekend for whatever reason, but I got here very

          early this morning and I had prepared on Friday as well.

          So I feel that I have a pretty good handle on this.

                 So I thought I would give you my thoughts and

          then I will hear from whoever would like to speak.

                 So I understand and appreciate defendants'

          argument about plaintiff's counsel disqualification, but

          I am going to ignore that because you haven't filed any

          such motion which in any event would have to be decided

          by the district judge.   And my job is just to assess

          what discovery is warranted in light of the current

          pleading and the current counsel, I guess I should say.

          And if you do file such a motion, right now it is

          speculative but if you do file such a motion, you can

          always ask the district judge to stay my discovery

          order, but right now I'm just ignoring that.

                 The same thing with your arguments about General




                                                              Exhibit 5, Page 30
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 30 of 60 Page ID
                                  #:2806




          Dynamics, that case says that in the situations that you

          have outlined those claims have to be dismissed.     Well,




          I don't know.   I did glance at some of the prior

          motions.   I don't recall seeing that you moved to

          dismiss on that basis, but if you had, I think the

          district judge must have denied it.   But if you haven't,

          then again that's speculative.   That's for the district

          judge to decide.

                 And if you do file such a motion and/or you got

          one pending and the judge grants it, then you can seek

          some kind of stay of my discovery order, but right now

          I'm ignoring that.

                 As to plaintiff's waiver argument, clearly

          defense understands because they said they will produce

          some of this information.   They do understand at least

          to some degree some waiver has taken place.

                 So we need to talk about when those documents are

          going to be produced, but I have to say I don't think

          the waiver is as limited as the defendants are trying to

          make it out to be.

                 And certain of your counterclaims like fifth and

          the sixth counterclaims you are essentially saying that

          Mr. Liu did nothing right while he was there, and you




                                                               Exhibit 5, Page 31
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 31 of 60 Page ID
                                  #:2807


          are seeking disgorgement of all funds that you paid to

          him during his employment, which would seem to me to

          indicate that you are claiming that he did everything

          wrong.




                   So it does seem to me that you can't -- you waive

          the privilege issue pretty much to everything.      And we

          can talk about that.    But if you got rid of perhaps your

          fifth and sixth, and I have to look back at some of the

          later counterclaims, maybe the waiver would be more

          limited, but right now it seems to me to be pretty

          broad.

                   I don't understand -- and maybe since you folks

          agreed on it, I must be missing something, but I don't

          understand why at our last hearing we had to put off

          when the plaintiff's production that I granted was due,

          and I didn't see anybody address in their pleadings when

          plaintiff should have to produce the documents that I

          previously ordered.    So we can talk about that.

                   Again, this is what happens when there is a short

          briefing schedule and we are doing things on the fly,

          but defendants have made certain arguments about

          plaintiff flailing to comply with Rule 37.    I thought

          you had waived any such argument, because plaintiff was

          going to file an ex parte and then you agreed that you




                                                               Exhibit 5, Page 32
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 32 of 60 Page ID
                                  #:2808




          would not -- you could do something in between an

          ex parte and a fully noticed motion which is that you

          are agreeing to have this expedited motion briefing

          schedule and I made the point that, you know, that

          doesn't mean that he didn't create the crisis that is




          requiring this expedition.   And I believe that

          defendants' counsel said, well, that's true, but we are

          agreeing to give that up, you know, we will agree to the

          briefing schedule.

                 So I think your arguments about Rule 37 and meet

          and confer and all that are just out the window because

          you agreed to this.   I'm not sure why I agreed to it,

          because I spent a lot of time over the weekend working

          on this, but in any event that's about -- those are my

          conclusions and I'm happy to hear from anybody who wants

          to speak.   And please remember to please introduce

          yourself.

                 I should say one other thing.   I am as I warned

          you on criminal duty today and I set this for 8:30

          because things don't usually start rolling until later,

          but I don't have a ton of time and I'm fairly confident

          that in the middle of this hearing I'm going to start

          seeing search warrants pile up in my in-box in which




                                                              Exhibit 5, Page 33
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 33 of 60 Page ID
                                  #:2809


          case we are just going to have to be done.

                    So start talking somebody.

                    MR. KUSHNER:     This is Amiad Kushner for the

          plaintiff if I may just begin and then let defendants

          respond.

                    I think Your Honor has just given some very clear

          guidance on our range of issues that were raised in our




          motion.     And we appreciate that.

                    Your Honor has indicated that there has been a

          waiver and I think you said it was pretty broad, but

          while obviously you know that is plaintiff's position

          that we argued for in our motion, I think that what we

          would like is to have some definition around that and

          some clarity as to the next steps, particularly given

          the enormous number of documents that are currently

          being withheld.

                    I would like if I may, Your Honor, I just want to

          highlight the issue of documents relating to the

          Evergrande relationship which are currently being held

          as privileged, because I think this is perhaps the

          largest category of documents at issue.

                    THE COURT:     Just to interrupt you, I do have

          specific notes about what I think specifically has

          been waived.     I thought I would hear from defendants




                                                                 Exhibit 5, Page 34
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 34 of 60 Page ID
                                  #:2810




          first, but I do have down in my notes that, you know,

          pretty much anything related to Evergrande is waived.

                 So go ahead.     I agree with you.

                 MR. KUSHNER:     Okay.   That's very helpful,

          Your Honor.

                 Does Your Honor have any questions for the

          plaintiff at this time?

                 THE COURT:     Not at this time.     We do need to




          talk about when all this stuff is going to be produced

          because we are running out of time.

                 Am I correct that the discovery cutoff was

          Friday; is that right?     Or not?

                 MR. KUSHNER:     Originally the parties agreed on

          April 23rd fact discovery cutoff.

                 As Your Honor recalls, you know, from the last

          hearing, you know, we the parties decided that we were

          going to submit a proposed stipulation extending the

          schedule by three weeks to Judge Wilson.

                 The parties submitted that stipulation and

          extended the fact discovery deadline by three weeks, but

          Judge Wilson has not acted on the stipulation.

          Although, in the meantime the parties have agreed

          amongst themselves that they will abide by the




                                                                 Exhibit 5, Page 35
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 35 of 60 Page ID
                                  #:2811


          stipulation with respect to all dates that did not

          require, you know, direct court involvement.   So we have

          agreed that the fact discovery cutoff is extended by

          three weeks.

                 And to answer Your Honor's question about when

          plaintiff will complete plaintiff's production, that

          will be by this Thursday consistent with Your Honor's

          minute order of April 12th, which contemplated that we

          would complete it within two weeks of the hearing on

          this motion -- I'm sorry, the hearing that we had last




          time on open the 15th.

                 THE COURT:   I don't remember that at all, but

          that's fine if you are going to produce everything by

          Thursday, I think that's fine.   But certainly if

          defendants disagree I can hear from them.

                 You know, maybe it will be helpful before I hear

          from defendants let me say that your fifth and sixth

          counterclaims and perhaps some of the other later ones

          and the fact that you are seeking disgorgement of all

          funds that you paid Mr. Liu, it does make it seem to me

          given some of the language I know those are general

          allegations but they are incorporated by reference in

          the counterclaims where you are basically saying he did

          nothing right.




                                                              Exhibit 5, Page 36
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 36 of 60 Page ID
                                  #:2812




                 So it seems to me you have waived the privilege

          as to his hiring, as to his termination.    You can't make

          representations as plaintiff points out about the limits

          of what Sidley did without producing discovery for them

          to be able to check that that's accurate.

                 Evergrande waived, Raising and Restructuring

          Capital waived, Eve Velosity Suit waived, you know, in

          addition to the stuff that you list that you concede

          that you waived.

                 So in my mind there is not a lot -- now, if you

          got rid of your fifth and sixth and I would have to look




          maybe some of these other later counterclaims, maybe I

          would find that the waiver was more limited to this

          hiring and firing and Sidley and a couple of other

          things but right now those counterclaims still exist so

          we could structure some kind of order where you know I

          mean obviously I'm going to hear from you first but you

          have to produce X discovery unless before that time you

          dismiss certain counterclaims.

                 Anyway, go ahead.   I'm happy to hear from

          defendants.

                 MR. GOLDMAN:   Good morning, Your Honor, this is

          Jeff Goldman for the defendant.




                                                              Exhibit 5, Page 37
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 37 of 60 Page ID
                                  #:2813


                 So we made clear in our opposition briefing,

          which of course we had to do on an extremely truncated

          schedule that the fifth and sixth counterclaims are not

          all encompassing.     In fact, we stated there we stated in

          our counterclaims and we are stating now that those

          claims which are just defensive in nature in response to

          their improperly filed wrongful termination claim are

          limited to really five or six instances.

                 THE COURT:     Well, that's what they say.   I

          mean, let me find if I can.      In first place you are

          seeking disgorgement of all funds that you paid him.

          Then, No. 5, let me get to it, you re-allege

          paragraph 1 through 112 and that includes the stuff




          that plaintiff quoted about how Mr. Liu did nothing

          right the entire time he was there I forget the exact

          language so that includes that and then his conduct

          during his employment blah, blah, blah and then you

          are seeking disgorgement of all funds.      Since you

          reincorporate those allegations I don't see how it

          doesn't cover everything.

                 But go ahead.

                 MR. GOLDMAN:     Sure.   With respect to the fifth

          cause of action we don't seek disgorgement of all

          funds if the Court finds the employment history is




                                                                  Exhibit 5, Page 38
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 38 of 60 Page ID
                                  #:2814




          enforceable and not void, we plead that defendant has

          been damaged by those breaches of his fiduciary duties

          and are not to be proven at trial and that's because

          we have specifically enumerated what those breaches

          are in the complaint, his failure to lead us to an IPO

          his failure to connect my client to any investment

          bank with respect to Evergrande all we pleaded

          specifically in the complaint that he has done is

          failed to assist my client when his series A investor

          Evergrande backed out of its funding commitment.

                 We specified that he failed to provide legal

          advice with respect to one particular piece of

          litigation he failed to provide substance legal advice

          on vendor concerns regarding indemnification.




                 THE COURT:     Before you list all this stuff, can

          you respond to my question about you have incorporated

          by reference into counterclaim five and counterclaim

          six every preceding allegation which includes the

          language that plaintiff quoted -- I can find if you

          want me to -- about how basically everything Mr. Liu

          did was wrong.   So how is that not all encompassing?

                 MR. GOLDMAN:     Well, because of the principle

          that the specific controls the general Your Honor.




                                                              Exhibit 5, Page 39
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 39 of 60 Page ID
                                  #:2815


                 We provided federal authority state authority and

          secondary authority to the proposition that if there is

          a general allegation within the complaint that it is

          specifically limited by specific allegations in

          misconduct.

                 THE COURT:     But does that apply when you

          incorporate by reference a paragraph that says he did

          nothing right?

                 I mean, counterclaim five and six are very

          nonspecific.     They don't say specifically what you are

          alleging he did wrong.

                 Now you are listing off all these things that you

          say are what five and six are about but that's not what

          five and six say what five and six say we incorporate by

          reference everything that came before this.

                 If you want to seek leave to amend you can make




          five and six more specific, but right now they are

          basically hopelessly broad.

                 MR. GOLDMAN:     Your Honor, we are happy to

          stipulate to amend the complaint to limit it to just

          these allegations that we pointed out in paragraphs 50

          through 66 which are also incorporated into these

          causes of action.

                 The intention here was not to have an all




                                                                Exhibit 5, Page 40
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 40 of 60 Page ID
                                  #:2816




          encompassing he did everything wrong so everything is

          fair game counterclaim.

                  The intention was in response to the improperly

          filed wrongful termination claim which required us to

          prove legitimate reasons why he was terminated if it

          survives to identify the specific things that he did

          wrong in breach of the contract and breach of fiduciary

          duty.

                  THE COURT:     Maybe that was your intention but

          I'm an objective reader and I've got to say

          plaintiff's interpretation is not unreasonable.

                  MR. GOLDMAN:     I think that it is unreasonable

          in light of the specific controlling the general.      As

          I said Your Honor, we are willing to amend the

          complaint to limit it to just these breaches as

          opposed to saying everything is at issue.

                  THE COURT:     That's fine and you can take




          whatever steps you want to do that but like as with

          your general dynamics and your arguments about

          counsel, right now that's just speculation and I'm not

          in charge of that the district judge is.

                  So my discovery rulings has to be based on what

          the pleadings say now and what the state of the case is




                                                                Exhibit 5, Page 41
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 41 of 60 Page ID
                                  #:2817


          now and then to the extent it changes, you can seek from

          either me or the district judge a modification of any

          order that I make.

                 So right now -- but, you know I think if you

          wanted to incorporate into counterclaim five only

          paragraph 50 through whatever, then that's what it

          should say.   It shouldn't say that it incorporates by

          reference every other paragraph as well.

                 MR. GOLDMAN:     Okay.   Your Honor I understand

          your point and what I would ask is that any discovery

          order be held in abeyance because we are going to go

          on an ex parte on an application to amend to make sure

          that the complaint is consistent with what I just said

          because we are on a very truncated schedule.      We have

          a trial June 8th and we are going to have to get that

          at least before your order for production of

          documents.

                 THE COURT:     I am fine to give you a very short

          stay, but I'm not going to -- and I think -- maybe I'm




          wrong but isn't there a pending motion by plaintiff to

          dismiss your counterclaim.

                 MR. GOLDMAN:     There is which is yet another

          reason why this discovery motion is premature because

          if it is successful well, his claims are out.




                                                               Exhibit 5, Page 42
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 42 of 60 Page ID
                                  #:2818




                  THE COURT:     Right.   And because you have agreed

          although we haven't done it yet you have agreed to

          produce some discovery it is also a little premature

          in that sense but you know plaintiff is on good ground

          because time is running out here as you just said

          yourself and they need this stuff from you.

                  Let me ask you this as to the documents that you

          have agreed to produce, the stuff that you have outlined

          that you agree that you have waived the privilege, when

          can you produce that?

                  MR. GOLDMAN:     We can produce -- and Ms. Grochow

          is on the line and she can correct me, but I think we

          can produce that within the next couple of days.

                  MS. GROCHOW:     I would ask by the end of the

          week.   I'm sorry.     If by the end of the week, please.

                  THE COURT:     All right.   So defendants'

          production of the privileged material they have agreed

          to produce and, I think it is listed somewhere, must

          be completed by Friday, whatever that is April 30th or

          whatever.




                  Okay.   And then I think at this point, though, I

          am going to make a broader order concerning what you

          have to disclose, but I will stay that order for how




                                                                Exhibit 5, Page 43
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 43 of 60 Page ID
                                  #:2819


          long would you like it stayed?

                 MR. GOLDMAN:     I suppose we need it stayed until

          there is either a stipulation reached by opposing

          counsel about the scope of our amendment or a ruling

          on our application to the Court.

                 THE COURT:     What I am willing to do is to stay

          it until you file such a motion and in that motion you

          need to ask Judge Wilson for a stay, because

          Judge Wilson, he likes to keep things moving.     Maybe

          he will grant you a firmer say, but I want to

          interfere with his schedule as little as possible.

                 So I will give you X days to file that motion,

          but then that motion has to include a request from him

          for any further stay or something like that, because I'm

          not going to give you some stay that goes on until he

          rules on your thing.     I'm just not going to do that yet.

                 So by when do you think you can file your motion?

                 MR. GOLDMAN:     Let's see, I think that we can

          get the motion on file again by the end of the week by

          the 30th, I guess assuming that meets the meet and

          confer requirement.     We can have it filed by the 30th

          if that's agreeable to the other side.




                 THE COURT:     Let me ask them.

                 Mr. Kushner or someone else or Mr. Hughes, is




                                                              Exhibit 5, Page 44
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 44 of 60 Page ID
                                  #:2820




          that all right with you?

                  MR. KUSHNER:     This is Amiad Kushner thank you,

          Your Honor.

                  We think the end of the week it is just too long.

          As Mr. Goldman indicated, we have a trial date of June

          8th.   There is ten depositions that were noticed and

          then taken off calendar because of this privilege issue.

          I think Your Honor's order -- what you said on the

          record today is pretty clear.      I think that their

          argument against the waiver just lacks merit, you know

          if they want to solve this problem they can drop the

          counterclaims right now on the record and allow us to

          keep moving with this case.

                  A further delay is not warranted.     I think until

          the end of the week to put in a motion on issues that

          have already been extensively briefed before Your Honor

          and when we have all these depositions that need to

          occur, it is just too long.

                  THE COURT:     How about until Wednesday?   Because

          I've got to say I dropped everything to do this for

          you folks.    So I appreciate plaintiff's arguments.

                  So how about I give you three days, Mr. Goldman,

          until Wednesday?




                                                                  Exhibit 5, Page 45
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 45 of 60 Page ID
                                  #:2821


                 MR. GOLDMAN:     Obviously we would like more time

          but if that's your inclination, Your Honor, we will

          abide by it.

                 THE COURT:     All right.   Thank you.   All right.

                 And, you know, obviously -- so what I am

          contemplating doing is finding that defendants have

          waived the privilege entirely as to the course and scope

          and actions of Mr. Liu's employment with them based on

          these counterclaims.     And I'm going to set a date for --

          you've already said defendants are going to produce the

          stuff they have agreed to produce by April 30th, but I'm

          going to set something for the rest of the production.

                 If defendants don't file any motion to amend the

          counterclaims by Wednesday, then that date will stay in

          effect, but if they do file it, then that should include

          a request of Judge Wilson to, you know, extend the stay

          and you can put in there that I said to do it that way,

          that I was only willing to stay it until Wednesday and

          then you have to seek a further stay from him.

                 So by what date then -- and I understand -- I

          know plaintiff is going to say it should be as soon as

          possible, but I want to give Judge Wilson a chance to

          consider defendants' stay a request from him.       So what

          if I -- stay a request to him.

                 So what if I set the date for the rest of the




                                                                Exhibit 5, Page 46
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 46 of 60 Page ID
                                  #:2822




          privileged production to be whatever a week later on

          April 30th is May whatever unless Judge Wilson grants

          the stay.

                 So I would make that May 7th.     So that's what I

          intend to do.

                 Does anybody want to speak to that?

                 MR. KUSHNER:     This is Amiad Kushner again.

                 I think if you are saying that all the documents

          currently being withheld is privileged need to be

          produced by May 7th --

                 THE COURT:     I kind of don't know.   What defense

          has already agreed to produce that is privileged which

          there is a fair amount of it, they are going to

          produce by April 30th.     Actually, what I meant to say

          I'm sorry then I'm going to set a date for May 5th for

          the rest it not May 7th that will give Judge Wilson a

          week to rule any request they make of him to stay it

          further.

                 MR. KESSEL:     Your Honor, this is Alan Kessel.

          I'm a little bit confused insofar as it appears that

          plaintiff's counsel is unwilling to stipulate to the

          prescribed limitation on the fifth and sixth

          counterclaims and I just want to A confirm that and B

          understand the basis for it because particularly with




                                                                 Exhibit 5, Page 47
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 47 of 60 Page ID
                                  #:2823




          their motion to dismiss pending.    I don't see any reason




          why everyone is running into court on an ex parte basis

          or otherwise when we can limit the claim by stipulation

          and then the Court can rule on their motion to dismiss.

          I mean, we are asking for something that should be

          agreed to.

                 THE COURT:    You guys can meet and confer after

          this call if you want to talk about that and if they

          agree to it, then you can file something but I don't

          have time right now to get into what is essentially a

          meet and confer on the phone I understand your point

          so what I will do I will order you folks to meet and

          confer you know later today about that proposal, but

          right now I need to set some dates.     And I have to get

          off the phone I'm sorry but I have duties.

                 So let's just talk about if you have to you are,

          going to either --

                 (Paul George has left the conference).

                 THE COURT:    Okay.

                 I'm going to order you to meet and confer today

          concerning amending the counterclaim.     If you can't

          agree, then your motion to amend has to be filed by the

          30th before Judge Wilson -- I'm sorry, by the 28th




                                                              Exhibit 5, Page 48
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 48 of 60 Page ID
                                  #:2824


          before Judge Wilson in which you would have to seek a

          further stay of my order that the stuff you agreed to

          produce has to be produced by April 30th and the rest of




          the privileged stuff you withheld as privileged would

          have to be produced by May 5th unless Judge Wilson

          grants a further stay.

                 MR. GOLDMAN:     So are you envisioning then if

          there is an ex parte application for a stay because if

          plaintiffs were not to stipulate to what we are

          talking about which seems to being you know patently

          unreasonable but be that as it may, the motion would

          be pending before Judge Wilson I guess you are saying

          it has to be on an ex parte basis and if so can we

          represent that to the Court?     Because if it is on

          regular notice or anything other than on an expedited

          basis there is no way it is going to be determined by

          May 5th.

                 THE COURT:     I have to tell you that this is not

          that unusual when people are going to seek a review

          which is essentially what's happening of a magistrate

          judge's discovery order they will often times ask for

          a stay and often times the magistrate judge will give

          a stay for a limited time and then you have to seek a

          further stay from the district judge.




                                                                 Exhibit 5, Page 49
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 49 of 60 Page ID
                                  #:2825




                   I'm not going to tell you how to run your lawsuit

          but if plaintiff doesn't stipulate to an amendment of

          the counterclaims, then you are going to have to file

          some kind of motion or ex parte or whatever you think is




          appropriate and you can do it as one document or two

          before Judge Wilson that seeks to amend the

          counterclaims and that seeks a stay of my discovery

          order.

                   MR. GOLDMAN:     And one --

                   Go ahead.

                   MR. GOLDMAN:     One further clarification if we

          were to drop just hypothetically the fifth and sixty

          counterclaims is it the court's opinion that no

          further production is required?

                   THE COURT:     I would have to look a little more

          carefully.    I remember reading and thinking up to the

          fifth counterclaim that I agreed with you but then I

          -- let me just look real quickly.       So it seems to me

          that the earlier counterclaims are about his

          engagement, his employment.       And I don't agree that it

          is quite as limited as you think it is to those

          counterclaims because I do think that they have a

          right to get the discovery concerning Sidley and I do




                                                                Exhibit 5, Page 50
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 50 of 60 Page ID
                                  #:2826


          think they have a right to also get the stuff about

          his termination.

                 But let me look.     So that's the first four.     And

          then the fifth is much broader.     And the sixth is much

          broader.     So that's back to the employment contract.

          That's more about the employment agreement as well.




                 So I would say that it is really the fifth and

          the sixth counterclaims that would need to be dropped.

          And then I would think that the scope of the waiver is

          broader than you contend but less than everything.

                 MR. GOLDMAN:     Broader in what sense?

                 THE COURT:     Like I just said that I think that

          they have a right to the stuff concerning Sidley and I

          think that they have a right also to any privileged

          stuff concerning Mr. Liu's termination because to my

          mind that goes to -- could go conceivably to also

          encompass what he was hired to do, why he was being

          fired, what you think he hasn't done et cetera

          et cetera.

                 So that to me then anything about his termination

          book ends would be the employment agreement.

                 MR. KUSHNER:     This is Amiad Kushner again.

                 Defendants' counsel is now raising hypotheticals

          about what might or might not happen if they might or




                                                                 Exhibit 5, Page 51
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 51 of 60 Page ID
                                  #:2827




          might not drop claims.       I think they are asking for an

          advisory opinion impermissibly.

                   If they withdraw claims, we can deal with that

          but at the moment all the counterclaims are there at the

          moment they are blocking discovery of materials that

          Your Honor has noted they have waived through their

          counterclaims.




                   THE COURT:     Right.   Wait, I need to get off the

          phone.    So it is clear to me that you folks need to

          meet and confer.       You need to figure out what you are

          going to do about this.

                   And again, we can't go into all this right now,

          but if defendants drop claims five and six, I'm happy to

          define what I then think is the scope of the waiver of

          the privilege would be, but I'm going to set dates but I

          need to wrap this up unfortunately.

                   MR. KESSEL:     Your Honor Alan Kessel.   One last

          question.

                   If we stipulate or get a ruling from Judge Wilson

          that limits counterclaims five and six the way that we

          have delineated both in the complaint and in the

          opposition, can we also come back to you to in that

          sense to further define what's required to be produced




                                                                 Exhibit 5, Page 52
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 52 of 60 Page ID
                                  #:2828


          on our end?

                    THE COURT:   You can.   But I don't feel that I

          have much else I can do other than set some dates

          before Judge Wilson rules.

                    For all I know he is going to issue an order

          today on plaintiff's motion to dismiss the

          counterclaims.     I just don't know.    So a lot of moving

          parts.     I can only do -- as the plaintiff is correct, I

          can only rule on what's before me now and then if things




          change based on what Judge Wilson does please call free

          to call Ms. Martinez.

                    But be mindful, please, that we work with all the

          district judges and we all have different ways of doing

          things.     I am going to be reluctant to issue any kind of

          order that, you know, more than minimally interferes

          with schedules that Judge Wilson has set.       So just keep

          that in mind.

                    So here's what I'm going to do here's what I am

          going to do so first the plaintiff previously ordered

          production all of it must be completed by this Thursday,

          which is April 29th.

                    The privilege waiver production that defendants

          agreed to in their filing must be completed by

          April 30th.




                                                                Exhibit 5, Page 53
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 53 of 60 Page ID
                                  #:2829




                   If defendant filed some -- my order about -- look

          I'm, sorry, I'm getting ahead of myself.

                   The production of all other stuff being withheld

          as privileged concerning anything relating to Mr. Liu's

          employment with defendants is due by May 5th.    I'm

          staying that order until April 28th for defendants

          either to -- well, you folks are ordered to meet and

          confer either today or tomorrow -- well, I will say

          today.    You are ordered to meet and confer today.    And

          if you can reach some sort of agreement about amending




          the counterclaims, fine.    You have to get that on file

          before Wednesday.    If you can't, then defendants have

          until Wednesday to file something before Judge Wilson

          that they deem appropriate seeking a further stay and

          seeking to amend the counterclaim.

                   I should also say, too, you know under whatever

          it is Local Rule -- I'm sorry, I can't remember what it

          is off the top of my head, but you can seek review of my

          order entirely before the district judge.    That rule

          gives you 14 days to do that, but you would have to do

          it earlier, because I am -- given the late stage of

          these proceedings, I'm setting dates that fall before

          that.




                                                                Exhibit 5, Page 54
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 54 of 60 Page ID
                                  #:2830


                 Again, I'm not telling you what to do but that's

          another option for you.       And if Judge Wilson issued some

          kind of ruling somewhere along the way that you think

          would change how I dealt with this stuff, you can call

          up Ms. Martinez and we can try to set something but

          again, I am going to be hesitant to do anything that

          interferes with his schedule and by that when I extend

          things out to produce discovery, that essentially

          interferes with his schedule.

                 So is that clear?

                 And I will say too and again plaintiff is right

          this is sort of advisory at this point but if you drop




          the fifth and sixth counterclaims entirely, it would

          seem to me that the waiver of the privilege would be

          more limited and it would be broader than -- again

          broader than defendants conceded it would be the stuff

          they already concede plus anything from Sidley relating

          to you know how Mr. Liu was hired and the employment

          agreement and anything relating to his termination.

                 All right.

                 MR. GOLDMAN:     This is Jeff Goldman just two

          points of clarification please before we get off.

                 THE COURT:     Sure.

                 MR. GOLDMAN:     With respect to the documents




                                                                Exhibit 5, Page 55
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 55 of 60 Page ID
                                  #:2831




          that are on the privileged log that will be produced

          in the event we don't reach a stipulation or dismiss

          our claims, we just want to make clear that the

          privilege log has a lot of documents that don't really

          relate to Liu but are between other people.       So it is

          not everything, it is just stuff that relates to Liu.

                 THE COURT:     Right.

                 MR. GOLDMAN:     So it is not everything, it is

          just stuff that relates to Liu?

                 THE COURT:     Yes, I was trying to say that.     I

          maybe wasn't very articulate.

                 MR. GOLDMAN:     I just wanted to make it clear

          that's all.




                 With respect to Sidley we would strongly contest

          that that's been waived.       The internal communications

          between my client and Sidley are not waived.

                 All that's been produced in this case about text

          messages between Mr. Liu and the lead negotiator for our

          client with respect to the negotiation of the employment

          agreement and while certain topics were identified as to

          what was under review, certainly the content was never

          disclosed nor the content of the defense to any other of

          the causes of action.




                                                                 Exhibit 5, Page 56
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 56 of 60 Page ID
                                  #:2832


                 THE COURT:     You have represented and plaintiff

          quoted these portions I would have to find it but you

          have represented that Sidley said this or Sidley only

          did that, whatever, they have a right to test that, so

          you can't make representations and say all Sidley did

          was this.   They get to see what your communications

          were with Sidley at the time to make sure that's

          accurate.

                 MR. GOLDMAN:     This is Jeff Goldman.

                 The representations that were made were

          descriptions of the text messages that were produced.

          We agree that the text messages are fair game leading up

          to the negotiation, but the substance of the

          conversations those are privileged.      That has not been

          waived in any respect.




                 THE COURT:     Why not?   I don't understand why

          not.

                 MR. GOLDMAN:     Because there is a difference

          between the subject matter and the content.        If we

          told Mr. Liu for example, hey I sent the agreement to

          Sidley they are looking at it for one issue.        That

          doesn't mean you get to say okay let me see what

          Sidley's legal advice was on that issue.        It means I

          guess the fact that it was being sent is at issue but




                                                                 Exhibit 5, Page 57
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 57 of 60 Page ID
                                  #:2833




          it is not really relevant to the claim because any

          advice and the fact of the communication is not a

          defense to the claims that we brought for Mr. Liu's

          ethical violations.

                  THE COURT:     But why is it not because you are

          saying he violated all sorts of ethical stuff what if

          your communications with Sidley include Sidley saying

          oh no this wouldn't be an ethical violation I don't

          know.

                  MR. GOLDMAN:     Because Sidley's advice about

          whether something is or is not an ethical violation

          even assuming that exists is irrelevant as to whether

          Mr. Liu gave the proper disclosures before he got

          consent it is an objective standard.

                  THE COURT:     Well, I am not sure I think it is

          irrelevant you are very right that maybe it is




          inadmissible, but that's different.

                  MR. GOLDMAN:     Well, it is privileged.

                  THE COURT:     But it is a question whether you

          waived that privilege because you are asserting that

          in the employment contract Mr. Liu violated all sorts

          of ethical cannons.

                  He claims that he told you or it wasn't in




                                                               Exhibit 5, Page 58
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 58 of 60 Page ID
                                  #:2834


          writing I guess but he said or somebody said we are

          going to get Sidley to look this over and decide you

          know whether the employment -- if there's any conflict

          et cetera.     And so it seems to me that he has a right to

          know and that you by claiming that he violated all these

          ethical rules including that he didn't put in writing

          that you should get some outside counsel to look at it

          or whatever, that he has a right to see what went on

          between you and Sidley that you waived that privilege.

                   MR. GOLDMAN:     Your Honor this is Jeff Goldman

          again.

                   It is not a waiver and it is not relevant he is

          the one that produced the text messages and decided to

          include them in the motion to the Court this is the

          problem with doing all this on a truncated notice.          He

          is the one that provided those communications to the

          court to show that there was communications discussion

          with Sidley.     It is not a defense to anything.




                   THE COURT:     I've got to go.

                   Plaintiff is right that right now this is all

          advisory because I am finding that all of the privilege

          is waived based on the fifth and sixth counterclaims.            I

          can't decide this issue right now.        I've got to say I

          tend to think you are wrong right now it is advisory




                                                                 Exhibit 5, Page 59
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 59 of 60 Page ID
                                  #:2835




          anyway.     If something happens you need to come back to

          me on that one limited issue we can do that but I'm

          still leaving those dates for production in place so if

          you come back to me in five days because you guys have

          stipulated or you have dismissed your counterclaims or

          they have been amended or whatever and I take up this

          issue, I'm still leaving that May 5th date.

                    So even if I don't get you on the phone until

          May 3rd if I find that you are wrong, you are going to

          have to produce by May 5th.           All right?

                    MR. KUSHNER:     Thank you, Your Honor.

                    MR. GOLDMAN:     Thank you, Your Honor.

                    THE COURT:     All right.     Okay.   Let me just look

          at my notes to make sure there is nothing else.            And

          please if I have not covered something that I should

          have, please let me know, but I think I have covered

          everything and I'm sorry to rush you folks along all

          right so nothing further from anyone?

                    MR. GOLDMAN:     No, Your Honor not for the




          defendants.

                    THE COURT:     All right thank you, we will get

          the order out as soon as we can.

                    MR. KUSHNER:     Thank you, Your Honor.




                                                                     Exhibit 5, Page 60
Case 2:20-cv-08035-SVW-JPR Document 136-2 Filed 04/28/21 Page 60 of 60 Page ID
                                  #:2836


                 MR. GOLDMAN:   Thank you, Your Honor.




                                                          Exhibit 5, Page 61
